DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-8 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species or inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11-08-2021.
Applicant’s election without traverse of the invention of claims 1-5 and 9-15 in the reply filed on 11-08-2021 is acknowledged.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 17 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-10, and 12-13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fung (US 20170053811) in view of Ueda (US 20110074013) in view of Ingle (US 20070212850).
Claim 1: Fung is directed towards semiconductor processing, including filling vias or other high aspect ratio features (grooves) with films [0002].  As shown in figure 1, a groove in a substrate is filled with the coating material during the process [0034].  The process comprises supplying a raw material gas (e.g. precursor) and changing the amount of the raw material gas supplied per unit time (adjusting its flow rate) [0103].  Fung teaches its metal films that fill trenches to form vias in semiconductor devices [0002], but it does not specifically state if these devices have insulating films on them.
Ueda is also directed towards semiconductor processing make devices [0001-0003].  As shown in figure 16, it further teaches forming a multilayer film by alternately depositing an electrode layer 79c, and a layer of silicon oxide 79d and further performing an etching process to form a groove in the multilayered film and depositing a film to fill the groove [0141].  Ueda further teaches that electrode layers can be formed from polysilicon [0126]
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to perform the filling process of Fung on a substrate that has a groove made from laminating a silicon oxide layer on a polysilicon electrode and etching the multilayered film (so that the groove making etching process is not simultaneous with a subsequent groove filling process), since such substrates were taught to be in need of such groove filling processes and doing so would produce no more than predictable results.
Ingle is also directed towards semiconductor processing to fill trenches to make devices [0002], however, as shown in figure 11, it more specifically teaches that in such semiconductor devices, vias 226 are formed in grooves of dielectric (insulating) films 227 that have been deposited on a substrate [0071-0072].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use the process of Fung to perform its via filling process on a substrate that has been covered with an insulating layer that has a groove, because that is a known desirable structure to deposit vias in order to produce desirable semiconductor devices and doing so would produce no more than predictable results (claim 1).
 Claims 2, 4, and 17: Fung teaches that the deposition parameters can be changed to, for instance, reduce the deposition rate as deposition progresses to prevent cavities from closing as the cavities will be smaller after some deposition [0100] and teaches varying the flow rate [0103], and that the flow rate can be changed gradually or in a stepwise fashion [0103], but it does not specifically teach reducing the flow rate to reduce the deposition rate.
Ingle also teaches adjusting the precursor flow rate during deposition and teaches that increasing the precursor flow rate will increase the deposition rate, so it is readily apparent that decreasing it could be used to decrease the deposition rate [0044].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to decrease the flow rate of Fung, including gradually (claim 2) or in a stepwise fashion (claim 4) in order to decrease the deposition rate as deposition progresses, since that was a way known to the art to produce that desired effect and would produce no more than predictable results.
Claim 3: Fung does not exemplify that the decreasing flow rate could use plural decrease rates for the flow rate.  However, as shown in figure 4b, Ingle teaches that the changes in precursor concentration, which can be controlled by varying the flow rate of the precursor, can be performed to produce a non-linear profile over time, from which it is readily apparent for the flow rate to be in a non-linear profile over time (have a plurality of flow rate changes to produce the taught effect [0046-0047].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to decrease the flow rate of Fung in view of Ingle to set the amount of the raw material gas supplied per unit time to a maximum value; and gradually decreasing the amount of the raw material gas supplied per unit time at a plurality of decrease rates, since it was a way the prior art teaches to vary the flow rates to vary the deposition rate of the film and doing so would produce no more than predictable results.
Claim 5: see the previous discussion for claim 2, where during the deposition, it is obvious for the flow rate to be at a maximum and then be gradually decreased at a constant rate during deposition to slow the deposition rate and thus prevent increasingly small cavities from prematurely closing.  Fung further teaches that after that primary deposition, deposition continues to occur under “final filling operation” (closing the cavities) conditions [0104], but it does not specifically teach the deposition rates to use then or what the flow rates can be.  However, Ingle teaches that after a certain amount of deposition at some point, the groove has been filled sufficiently that voids and weak seams will be less likely, at that time it teaches increasing the deposition rate to more quickly finish the deposition [0044].
  Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to, after gradually decreasing the flow rate to a minimum, to increase the flow rate to a higher flow rate in order to increase the deposition rate and thus perform the final filling operation more quickly, since the prior art teaches doing so.
Claims 9 and 13: Fung teaches that a thickness of the film to be deposited on a wall surface of the groove gradually decreases from a top end of the wall surface toward a lower end of the wall surface (more material deposited at the top of the wall than at the bottom) [0036].
Claims 10 and 14: as discussed for claim 1, Fung in view of Ingle teaches that a multilayer film is formed over the substrate, the muitilayer film being formed by the insulating film and an electrode film being laminated, and the groove is a deep groove.  
As shown in figure 11, Ingle more specifically teaches that in such semiconductor devices are multilayer films with the (electrode metal) vias 226 being formed in grooves of dielectric (insulating) films 227 that have been deposited on a substrate [0071-0072], so the metal electrode film is laminated to the insulating film in the multilayered film on the substrate.
Claim 12: Fung teaches that the groove can be a hole and also teaches that the feature can have a line width, which would make a trench [0034].  
Claims 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fung (US 20170053811) in view of Ueda (US 20110074013) in view of Ingle (US 20070212850), further in view of Lee (US 20130291798).
As shown in figure 4A, Fung teaches performing the process by using a deposition apparatus, the deposition apparatus including a processing vessel 418  including a mounting portion 420 on an upper surface for substrates; and a processing region including a gas supply part 414 configured to supply the raw material gas to the upper surface of the mounting portion [0107-0109]; wherein the method further includes mounting the substrate on the mounting portions; and the supplying of at least the raw material gas is performed [0122-0124].
Fung does not specifically teach rotating the substrate on a rotary table or including plural substrates.  However Lee is directed towards thin film CVD methods and apparatuses, but it further teaches it is beneficial to have the mounting portion hold plural substrates in order to increase productivity and further to have the substrates be mounted on a rotary table, which is rotated during deposition, in order to evenly deposit the films on all of the substrates [0001-0005].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to have plural substrates mounted on a rotary table and to rotate the table during deposition in the process of Fung, in order to increase throughput and uniformity of the deposited films (claims 11 and 15).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5,9-13,15 and 17 have been considered but are not convincing in view of the new grounds of rejection necessitated by amendment.
	The new limitations have been considered above.
	Regarding the arguments of the criticality of using certain ramping ratios having a film deposited as linearly as possible, as a first matter, the claims do not require such ramping ratios.  The arguments that reducing amount of raw material supplied per time from some maximum amount to a lower amount has not been shown to produce any unexpected result commensurate with it scope.
Conclusion
No current claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/Primary Examiner, Art Unit 1712